

115 HRES 456 IH: Objecting to the conduct of the President of the United States.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 456IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Cohen (for himself, Mr. Al Green of Texas, Mr. Carson of Indiana, Ms. Lee, Mrs. Watson Coleman, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cicilline, Mr. Raskin, Ms. Schakowsky, Mr. Lewis of Georgia, Mr. Yarmuth, Ms. Judy Chu of California, Ms. Bass, Mr. Ellison, Mr. Gutiérrez, Ms. Fudge, Mr. DeSaulnier, Mr. Pocan, Ms. Maxine Waters of California, Ms. Jayapal, Mr. Grijalva, Ms. Jackson Lee, Ms. Lofgren, Mr. Espaillat, Mr. Payne, Mr. Beyer, Mr. Nadler, Mr. Ted Lieu of California, and Mr. Cárdenas) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONObjecting to the conduct of the President of the United States.
	
 Whereas, on January 20, 2017, Donald J. Trump swore to faithfully execute the Office of President of the United States and to preserve, protect and defend the Constitution of the United States.; Whereas the Constitution prohibits Federal office holders from accepting emoluments of any kind from a foreign state without the consent of Congress;
 Whereas President Trump has refused to divest, place into a blind trust, or otherwise give up his ownership interest in his worldwide business holdings since becoming President;
 Whereas President Trump has refused to release his tax returns, in a break from the practice of United States Presidents for more than 40 years;
 Whereas, on February 14, 2017, the Chinese Government registered a trademark to Donald John Trump for branded construction services, following a 10-year legal battle that turned in Donald John Trump’s favor after he declared his candidacy for President of the United States;
 Whereas, on February 27, 2017, and March 6, 2017, the Chinese Government granted preliminary approval of 38 new trademarks to Donald John Trump and one of his companies, and the director of a Hong Kong intellectual property consultancy said he had never seen so many applications approved so expeditiously, and the approvals closely followed President Trump’s decision to honor the one-China policy, in contrast to his earlier statements;
 Whereas President Trump did not first seek or obtain the consent of Congress before accepting any of these trademark benefits from China;
 Whereas President Trump owns approximately 77 percent of the Trump Old Post Office LLC, which holds a lease from the General Services Administration to operate the Trump International Hotel in Washington, DC;
 Whereas the Trump International Hotel in Washington, DC, has actively courted foreign diplomats for their business and, according to public reports since the November 2016 election, diplomats have made plans to stay at the hotel to curry favor with Donald John Trump and, whereas, some diplomats have said spending money at Trump’s hotel is an easy, friendly gesture to the new President;
 Whereas, in late January 2017, a lobbying firm working for the Kingdom of Saudi Arabia paid for a room at the Trump International Hotel in Washington, DC, after Inauguration Day as part of its effort to bring activists to Washington to urge Congress to repeal the law letting 9/11 victims’ families sue the Kingdom;
 Whereas the Trump International Hotel in Washington, DC, has reportedly taken in $270,000 in payments tied to Saudi Arabia for expenses including lodging, catering, and parking expenses;
 Whereas, on February 22, 2017, the Embassy of Kuwait held its National Day Celebration at Trump International Hotel Washington, DC;
 Whereas, on or about April 6, 2017, the Ambassador and Permanent Representative of Georgia to the United Nations stayed at Trump International Hotel in Washington, DC;
 Whereas President Trump did not first seek or obtain the consent of Congress before accepting any of the benefits from foreign states derived from their patronage of the Trump International Hotel in Washington, DC;
 Whereas President Trump owns Trump Tower, a mixed-use skyscraper in New York City and at least two tenants of Trump Tower are entities owned by foreign states, including—
 (1)the Industrial and Commercial Bank of China, which is owned by China; and (2)Abu Dhabi Tourism & Culture Authority, which is owned by the United Arab Emirates;
 Whereas President Trump did not first seek or obtain the consent of Congress before accepting any of the benefits from foreign states derived from their patronage of the Trump Tower in New York City;
 Whereas President Trump owns Trump World Tower in New York City and whereas, in 2001, the Kingdom of Saudi Arabia purchased a floor of Trump World Tower and the floor currently belongs to the Saudi Mission to the United Nations;
 Whereas President Trump has not sought or obtained the consent of Congress for any benefits he has received, such as monthly assessments, from Saudi Arabia due to its use of Trump World Tower in New York City;
 Whereas President Trump is an executive producer of The Apprentice and the state-owned television station BBC One in the United Kingdom pays licensing fees to broadcast the show;
 Whereas President Trump has not sought or obtained the consent of Congress before accepting benefits from the United Kingdom, or any other foreign government, in the form of licensing fees for The Apprentice;
 Whereas President Trump’s travel to resorts in which he has an ownership interest, such as Mar-a-Lago in Palm Beach, Florida, the Trump National Golf Club in Bedminster, New Jersey, and the Trump National Golf Club in Sterling, Virginia, costs taxpayers millions of dollars while such resorts receive the benefit of publicity;
 Whereas President Trump appointed Retired Lieutenant General Michael Flynn to serve as National Security Advisor;
 Whereas, on January 26, 2017, Acting Attorney General Sally Yates warned White House Counsel Don McGahn that National Security Advisor Flynn had misled Vice President Mike Pence about his communications with Russian Ambassador to the United States, Sergey Kislyak, and that, as a result, Flynn was at risk of being blackmailed by the Russians;
 Whereas Flynn was not asked to resign from the Administration until February 13, 2017; Whereas, on January 27, 2017, President Trump invited FBI Director James Comey to a one-on-one dinner at the White House, during which he told Director Comey he needed loyalty;
 Whereas, on February 14, 2017, President Trump told Director James Comey, I hope you can see your way clear to letting this go, to letting Flynn go, and, He is a good guy. I hope you can let this go.; Whereas, on March 20, 2017, Director James Comey testified before Congress that the FBI was investigating Russian interference with the 2016 United States Presidential election and whether there was any collusion with the Trump campaign;
 Whereas, on May 9, 2017, while the FBI was investigating whether there was any collusion between the Trump campaign and Russia, President Trump fired FBI Director James Comey;
 Whereas in his letter informing Director James Comey that he was being terminated, President Trump said, While I greatly appreciate you informing me, on three separate occasions, that I am not under investigation, I nevertheless concur with the judgment of the Department of Justice that you are not able to effectively lead the Bureau.;
 Whereas, on May 12, 2017, while speaking in a nationally televised interview about his decision to fire Director James Comey, President Trump said, And in fact when I decided to just do it, I said to myself, I said you know, this Russia thing with Trump and Russia is a made up story, it’s an excuse by the Democrats for having lost an election that they should have won.;
 Whereas, according to a published report, President Trump told Russian officials, I just fired the head of the FBI. He was crazy, a real nut job … I faced great pressure because of Russia. That’s taken off.;
 Whereas, on May 12, 2017, President Trump tweeted, James Comey better hope that there are no tapes of our conversations before he starts leaking to the press!; Whereas, on June 22, 2017, President Trump tweeted, With all of the recently reported electronic surveillance, intercepts unmasking and illegal leaking of information, I have no idea . . . whether there are tapes or recordings of my conversations with James Comey, but I did not make, and do not have, any such recordings;
 Whereas, on March 4, 2017, President Trump tweeted, Terrible! Just found out that Obama had my wires tapped in Trump Tower just before the victory. Nothing found. This is McCarthyism! and, How low has President Obama gone to tap my phones during the very sacred election process. This is Nixon/Watergate. Bad (or sick) guy!;
 Whereas, on March 20, 2017, at a hearing of the Permanent Select Committee on Intelligence of the House of Representatives, both FBI Director James Comey and National Security Agency Director Mike Rogers both denied there was any information supporting President Trump’s allegation that President Obama had wiretapped President Trump;
 Whereas, on May 10, 2017, while hosting Russian Foreign Minister Sergey Lavrov and Russian Ambassador to the United States Sergey Kislyak at the White House, President Trump revealed highly classified code-word level information to Ambassador Kislyak, concerning information from a United States intelligence partner;
 Whereas President Trump prohibited American press from witnessing his May 10, 2017, meeting with Russian Foreign Minister Sergey Lavrov and Russian Ambassador to the United States Sergey Kislyak at the White House, but allowed a Russian photographer to have access;
 Whereas, on April 29, 2017, while speaking by telephone with Philippines President Rodrigo Duterte, President Trump revealed that the United States had two nuclear submarines near North Korea;
 Whereas, in February 2017, while President Trump hosted Japanese Prime Minister Shinzo Abe at his Mar-a-Lago Club, President Trump discussed a ballistic missile test by North Korea in an unsecured dining terrace in view of club dining patrons;
 Whereas President Trump has appointed his son-in-law, Jared Kushner, to serve as an envoy to foreign leaders, despite having no diplomatic experience;
 Whereas United States foreign policy has long been based on both our Nation’s interest as well as our values, including democracy, freedom of the press, and promotion of human rights;
 Whereas, on April 3, 2017, when speaking about Egyptian President Abdel Fattah al-Sisi, President Trump said, We agreed on so many things. I just want to let everybody know, in case there was any doubt, that we are very much behind President al-Sisi. He’s done a fantastic job in a very difficult situation.;
 Whereas President al-Sisi rose to power in a coup, and in his country antigovernment protests have been banned, freedom of press and freedom of religion have been repressed, some independent human rights groups have been banned, and it has been estimated that 60,000 political prisoners have been detained;
 Whereas, on April 29, 2017, President Trump invited Philippines President Rodrigo Duterte to visit him at the White House, despite the fact that Duterte has been accused of extrajudicial killings of drug suspects;
 Whereas, on March 17, 2017, President Trump refused to shake German Chancellor Angela Merkel’s hand in an Oval Office meeting;
 Whereas, on May 25, 2017, President Trump pushed aside Montenegro Prime Minister Dusko Markovic in order to move to the front of a group of NATO leaders;
 Whereas President Trump has been slow to fill critical diplomatic posts including the United States Ambassadors to Afghanistan, Saudi Arabia, South Korea, and other State Department positions that are vital to our Nation’s security;
 Whereas, on January 27, 2017, President Trump issued an Executive order that banned nationals from seven Muslim-majority countries from entering the United States for at least 90 days, banned admission of all refugees for four months, indefinitely blocked refugees from Syria, and contained language prioritizing the admission of non-Muslims from majority Muslim nations;
 Whereas, on January 31, 2017, Homeland Security Secretary John Kelly said, This is not a travel ban … This is not—I repeat, not—a ban on Muslims …; Whereas, on January 31, 2017, White House Press Secretary Sean Spicer said, First of all, it’s not a travel ban.;
 Whereas, on February 3, 2017, U.S. District Court Judge James Robart in the State of Washington blocked implementation of the travel ban nationwide;
 Whereas, on February 9, 2017, a three-judge panel of the U.S. Court of Appeals for the Ninth Circuit ruled against reinstating the travel ban;
 Whereas, on March 6, 2017, President Trump issued a revised Executive order that removed Iraq from the list of nations from which immigration would be temporarily banned, and no longer contained language indefinitely banning Syrian refugees or calling for prioritized admission for non-Muslims fleeing majority Muslim nations;
 Whereas, on March 15, 2017, U.S. District Court Judge Derrick Watson in the State of Hawaii blocked implementation of President Trump’s revised Executive order, noting that when Mr. Trump was asked during the Presidential campaign if he was pulling back from a Muslim ban, Mr. Trump said, I don’t think it’s a rollback. In fact, you could say it’s an expansion. I'm looking now at territories. People were so upset when I used the word Muslim. Oh, you can’t use the word Muslim. Remember this. And I'm okay with that, because I’m talking about territory instead of Muslim.;
 Whereas Judge Watson also noted that Senior White House Advisor Stephen Miller had told Fox News that the revised Executive order would have the same basic policy outcome for the country, and that Rudolph Giuliani had explained the origin of the original Executive order by saying, When [Mr. Trump] first announced it, he said Muslim ban. He called me up. He said, Put a commission together. Show me the right way to do it legally.;
 Whereas, on May 25, 2017, the U.S. Court of Appeals for the Fourth Circuit upheld a preliminary injunction blocking President Trump’s revised Executive order, saying it drips with religious intolerance, animus, and discrimination.;
 Whereas, on June 5, 2017, President Trump tweeted, People, the lawyers and courts can call it whatever they want, but I am calling it what we need and what it is, a TRAVEL BAN!;
 Whereas, on June 26, 2017, the U.S. Supreme Court agreed to hear a challenge by the Trump administration to rulings blocking full implementation of the President’s revised Executive order;
 Whereas, on June 29, 2017, President Trump tweeted, I heard poorly rated @Morning_Joe speaks badly of me (don’t watch anymore). Then how come low I.Q. Crazy Mika, along with Psycho Joe, came … to Mar-a-Lago 3 nights in a row around New Year’s Eve, and insisted on joining me. She was bleeding badly from a face-lift. I said no!;
 Whereas, in a February 4, 2017, tweet, President Trump referred to a Federal judge with whom he disagreed as a so-called judge;
 Whereas, in a May 9, 2017, President Trump referred to the United States Senate Minority Leader as Cryin’ Chuck Schumer in a tweet; Whereas, on April 28, 2017, President Trump referred to United States Senator Elizabeth Warren as Pocahontas in a speech to the National Rifle Association;
 Whereas President Trump has called press reports, fake news and in some instances his administration has prohibited video recordings of White House press briefings;
 Whereas President Trump used Twitter to circulate a video of him violently wrestling a man covered by a CNN logo, which, according to the Reporters Committee on Freedom of the Press, was a threat of physical violence against journalists … [and] beneath the office of the presidency.;
 Whereas free and fair elections are the cornerstone of our democracy; Whereas, on January 6, 2017, the Office of the Director of National Intelligence detailed Russian efforts to influence the 2016 Presidential election, stating, We assess Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. presidential election. Russia’s goals were to undermine public faith in the U.S. democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency. We further assess Putin and the Russian Government developed a clear preference for President-elect Trump.;
 Whereas President Trump has refused to acknowledge, unequivocally, that Russia meddled in the 2016 Presidential election, saying, instead, things like I think it very well could be Russia but I think it could very well have been other countries … I think a lot of people interfere.;
 Whereas, on June 6, 2017, while on foreign soil, President Trump criticized former President Obama, saying, The thing I have to mention is that Barack Obama when he was President found out about this in terms of if it were Russia, found out about it in August, now the election was in November, that’s a lot of time he did nothing about it. Why did he do nothing about it? He was told it was Russia by the CIA as I understand it . . . I think what happened was that he thought that Hillary Clinton was going to win the election and he said let’s not do anything about it.;
 Whereas President Obama issued repeated warnings to Russian officials, including a direct warning to Russian President Vladimir Putin, approved a cyberwarfare campaign against Russia, and expelled Russian diplomats from the United States;
 Whereas, on July 9, 2017, President Trump tweeted, Putin & I discussed forming an impenetrable Cyber Security unit so that election hacking, & many other negative things, will be guarded …; Whereas President Trump has not empaneled a commission to investigate Russian interference with the 2016 United States Presidential election, but has empaneled a commission to investigate unfounded claims that there were as many as 5,000,000 fraudulent votes in the United States Presidential election, which President Trump has claimed cost him the popular vote;
 Whereas, on June 29, 2017, the United States Senate passed S. 722, the Countering Iran’s Destabilizing Activities Act of 2017, which included sanctions on Russia, by a vote of 98–2;
 Whereas President Trump’s administration has sought changes to S. 722 to make it more friendly to Russia;
 Whereas, on June 1, 2017, President Trump pulled out of the Paris Climate Agreement, a historic pact among nearly 200 parties, including Russia and China, to reduce emissions that raise global temperatures, put lives and property at risk, and imperil the planet upon which we live, and, Syria and Nicaragua were the only nations that did not sign the Paris Agreement, and Nicaragua objected because it felt the agreement did not go far enough;
 Whereas 97 percent of climate scientists agree that human activity has impacted climate change; Whereas, on May 28, 2017, after transatlantic meetings, German Chancellor Angela Merkel concluded that President Trump was not the kind of traditionally reliable partner for Germany and Europe on whom they have been able to depend in the past, saying that traditional alliances were no longer as steadfast. Merkel stated that Europe should, really take our fate into our own hands … and said, The times in which we could rely fully on others—they are somewhat over.;
 Whereas President Trump’s opposition to the Paris Climate Agreement put the United States at odds on climate change with the rest of the G–20 at its July 2017 meeting in Hamburg, Germany;
 Whereas President Trump failed to secure an international agreement at the July 2017 G–20 meeting to counter the threat posed by a nuclear-armed North Korea;
 Whereas President Trump’s first cabinet appointments had the smallest percentage of women and nonwhites combined than any since President Reagan;
 Whereas the gender pay gap at President Trump’s White House is more than double the national pay gap;
 Whereas, on January 21, 2017, President Trump’s spokesperson said, Photographs of the inaugural proceedings were intentionally framed in a way, in one particular Tweet, to minimize the enormous support that had gathered on the National Mall … That was the largest audience to witness an inauguration, period. Both in person and around the globe.;
 Whereas in support of his assertion about the inaugural crowd size, President Trump’s spokesperson said, We know that 420,000 people used DC Metro public transit yesterday, which compares to 317,000 that it used for President Obama’s last inaugural, but transit officials said that 570,557 riders used the transit system on January 20, 2017, as compared with 1.1 million trips the day of President Obama’s first inauguration and 782,000 trips the day of President Obama’s second inauguration;
 Whereas, on February 16, 2017, President Trump said his 2016 election victory was, the biggest electoral college win since Ronald Reagan; Whereas Donald J. Trump received 304 electoral votes in 2016;
 Whereas Barrack Obama received 332 electoral votes in 2012, and 365 electoral votes in 2008; Whereas Bill Clinton received 379 electoral votes in 1996, and 370 electoral votes in 1992;
 Whereas George H. W. Bush received 426 electoral votes in 1988; and Whereas when President Trump was presented with facts about the size of his predecessors’ electoral victory margins at a press conference on February 16, 2017, he responded, I don’t know, I was given that information. I actually, I’ve seen that information around.: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)based on the conduct described in the preamble, the House of Representatives has no confidence that President Trump is faithfully executing the office of President of the United States; and
 (2)President Trump should— (A)release his tax returns;
 (B)place his private business assets in a blind trust or to divest from them; (C)donate to the United States Treasury, as he promised, any personal profit he has made from foreign patronage of hotels in which he has an ownership interest;
 (D)refrain from taking any action that results in taxpayer money being spent on goods or services from businesses in which he has an ownership interest, such as Mar-a-Lago in Palm Beach, Florida, the Trump National Golf Club in Bedminster, New Jersey, and the Trump National Golf Club in Sterling, Virginia;
 (E)seek congressional consent for any and all emoluments he has received from foreign countries; (F)refrain from using Twitter inappropriately, including refraining from posting comments that could adversely impact United States foreign policy;
 (G)support the First Amendment, support freedom of the press, refrain from calling reporting fake news, refrain from posting video of himself wrestling with a press logo, and stop limiting full electronic press access to White House press briefings;
 (H)promote democracy, freedom of the press, and human rights in foreign policy; (I)unequivocally acknowledge that Russia interfered in the 2016 United States Presidential election, and work to protect our electoral process from any future foreign interference;
 (J)refuse any offer to form any kind of cybersecurity unit with the Russian Government to purportedly protect the United States from election hacking;
 (K)respect the independence of our Nation’s judicial branch; (L)respect Members of Congress and refrain from using derogatory nicknames for them; and
 (M)conduct United States foreign policy in a manner that reflects the United States traditional role as leader of the free world.
				